DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,260,071 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 6-26 are anticipated by claims 1-22 of U.S. Patent No. 11,260,071 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arculus-Meanwell et al. US 8,680,052 B1 (Arculus-Meanwell).
Arculus-Meanwell relates to methods of treating, reducing the incidence of, and/or preventing an ischemic event in a patient undergoing percutaneous coronary intervention (PCI), comprising administering to the patient a pharmaceutical composition comprising cangrelor (column 1, lines 19-36). An ischemic event may include stent thrombosis, myocardial infarction, ischemia driven revascularization (IDR), and mortality.

    PNG
    media_image1.png
    363
    570
    media_image1.png
    Greyscale

PCI is a procedure that opens narrowed arteries that supply heart muscle with blood (column 1, lines 40-50). PCI with stent implantation is widely used to reduce the risk of mortality or myocardial infarction in patients with acute coronary syndrome and to reduce the burden of angina and improve the quality of life in patients with stable angina. However, thrombotic complications during and after PCI are a major concern, particularly if the procedure involves implantation of a stent, which can induce platelet adhesion, activation and thrombus formation on or near the stent. Thus, antiplatelet therapies are an important adjunct to PCI.
Arculus-Meanwell teaches that cangrelor is a non-thienopyridine adenosine triphosphate analogue which reversibly binds to and inhibits the P2Y12 ADP receptor (column 6, lines 30-42). Cangrelor is direct-acting, reversible, and selective, and it has a short half-life. It is metabolized through dephosphorylation pathways and has a plasma half-life of 3-5 minutes; platelet function returns to normal within 30-60 minutes of drug termination." When given as a bolus plus infusion, it quickly and consistently inhibits platelets to a high degree with normalization of platelet function shortly after discontinuation. A phase 2 trial in patients undergoing PCI demonstrated dose-dependent platelet inhibition similar to that achieved with abciximab, less bleeding time prolongation, and more rapid return to platelet function.
In view of the fact that the patients upon which some of the methods are being practiced have underlying health conditions that require PCI, Arculus-Meanwell discloses that one of ordinary skill in the art will understand that the patients may have various additional physical characteristics related to such underlying health conditions (column 10, lines 47-57). For example, in each of the embodiments, the patient may have a condition selected from the group consisting of STEMI, NSTEMI, stable angina, unstable angina, and acute coronary syndrome. The patient may be of any age, gender, or weight. The patient may have received different therapeutic agents, such as a periprocedural glycoprotein IIb/IIIa inhibitor, periprocedural unfractionated heparin (UFH), periprocedural low-molecular-weight heparin (LMWH), periprocedural bivalirudin, or periprocedural clopidogrel. To further characterize the patients to which the methods may be applied, it is noted that the patient may have suffered a stroke, or may have diabetes mellitus, hypertension, hyperlipidemia, a myocardial infarction, or may have a family history of coronary artery disease (CAD).
A method of Arculus-Meanwell comprises administering the pharmaceutical composition before, during, and/or after PCI (column 8, lines 12-23). The administration may continue for a short period of time. Such as less than about an hour, or may be one or more hours. In some embodiments, the administration may continue for at least the duration of the PCI. In other embodiments, the administration may continue after the PCI has concluded. In certain embodiments, the administration may continue for at least about two hours or the duration of the PCI procedure, whichever is longer. In an additional embodiment, the administration may continue for up to about four hours, or for about four hours, or longer.
Arculus-Meanwell teaches that in certain embodiments, the method may comprise administering the pharmaceutical composition periodically after the PCI has concluded (column 8, lines 29-35). For instance, the pharmaceutical composition may be administered once, twice, thrice or more times a day, once every two days, once every three days, etc., and for weeks, months, or even years, after the PCI, particularly if the PCI involved stent implantation.
Arculus-Meanwell teaches that doses of cangrelor in the pharmaceutical compositions administered may vary depending upon the stated goals of the methods (treating, reducing the incidence of, and/or preventing), the physical characteristics of the patient, the significance of the ischemic event, existence of related or unrelated medical conditions, the composition of the formulation and the means used to administer the drug to the patient (column 10, lines 8-40). In some embodiments, the dose for a given patient may be set by the judgment of the attending physician.
When administered as a bolus, a dose of about 5 to about 100 g/kg cangrelor, such as between about 20 and about 40 g/kg cangrelor, or about 30 g/kg cangrelor, is administered. When administered as a continuous infusion, cangrelor may be administered at about 0.1 to about 30 g/kg/min, for example, between about 1 and about 10 g/kg/min, or about 4 g/kg/min. In some embodiments, the dose may differ in the periods before PCI, during PCI and after PCI. When the pharmaceutical composition is administered orally, a dose of between about 0.5 to about 100 mg/kg cangrelor or about 5 to about 30 mg/kg cangrelor is administered per day. Oral administration may occur once a day or multiple times per day.
Thus, Arculus-Meanwell teaches a method for treating preventing or treating stent thrombosis comprising performing stent implantation and the administration of cangrelor after the surgery. Arculus-Meanwell further teaches the instantly claimed dosage regimen. Thus, claims 15-18 are anticipated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arculus-Meanwell et al. US 8,680,052 B1 (Arculus-Meanwell) as applied to claims 15-18 above, and further in view of Mohanty et al. Ann. Pediatr. Cardiol. (2013), Vol. 6 (1), pages 59-64 (Mohanty).
Arculus-Meanwell differs from the instantly claimed invention in that Arculus-Meanwell 1) does not explicitly teach a method comprising administering cangrelor to the instantly claimed “patient” (e.g., wherein the patient is suffering from congenital heart disease; wherein the patient is undergoing shunt surgery (e.g., systemic-to-pulmonary artery shunt surgery); etc.); however, although not explicitly taught, Arculus-Meanwell reasonably suggests the administration of cangrelor to the instant patient population(s) in view of the teachings of Mohanty.
Mohanty teaches that pediatric patients with a variety of congenital and acquired cardiac conditions receive antithrombotic therapy (Introduction). Many of the indications are empirical and have either not been proven in controlled studies or are extrapolated from adult studies. Mohanty’s article reviews the current literature available regarding the use of anti-platelet drugs in the pediatric cardiac population.
Mohanty teaches that platelet aggregation is coordinated by several signaling pathways (Mechanism of Action of Anti-Platelet Agents). Adenosine diphosphate (ADP), for example, activates purinergic receptor P2Y12 and evokes morphological changes of platelets. Thromboxane A activates prostaglandin/thromboxane receptors and induces platelet aggregation and vasoconstriction. There is a conformational change in the platelet GPIIb/IIIa receptor favoring binding of fibrinogen, the formation of platelet aggregates and the formation of thrombin. Various drugs act on different targets to interfere with platelet function [Figure 1].

    PNG
    media_image2.png
    741
    997
    media_image2.png
    Greyscale

Ticlopidine and clopidogrel are thienopyridines, which cause irreversible blockade of the ADP receptor (P2Y12) on platelet cell membranes. This inhibits platelet aggregation by interfering with platelet activation and fibrinogen binding. This pathway provides an antiplatelet effect that is additive to the inhibition of the cyclo-oxygenase pathway by aspirin. Newer drugs include Glycoprotein IIb/IIIa receptor antagonists like abciximab inhibit the platelet GP IIb/IIIa receptor directly, thereby blocking the final step in platelet aggregation. They are the most potent anti-platelet drugs currently available.
Mohanty teaches that pharmacokinetics of anti-platelet drugs in children is mostly extrapolated from adult studies (Pharmacokinetics). Mohanty teaches pediatric doses of aspirin are not based on studies of the effect on platelet function in children (Dosage). The dose of aspirin required for the optimal inhibition of platelet aggregation in pediatric patients is not known, although empiric low doses of 1-5 mg/kg/day have been proposed. Clopidogrel dose for children is not established. A dose of 1mg/kg/day was extrapolated from adult studies. In a single center retrospective study evaluating the safety and efficacy of clopidogrel in forty-six children with heart disease in a dose range of 0.1 to 0.7 mg/kg/day. Almost all patients received concomitant aspirin therapy. Skin bruising was reported by most patients. Dipyridamole has been used as an antiplatelet agent in children is in doses of 2-5 mg/kg/day. Ticlopidine is given in doses of 10 mg/kg/day; however, there are no data to support the use of this drug in children.
Mohanty teaches that systemic to pulmonary artery shunts can undergo shunt thrombosis in the interim period prior to second stage palliative or definitive repair and can result in sudden death (Systemic to pulmonary artery shunt). Antiplatelet therapy has variably been used to prevent shunt thrombosis in such cases.
Mohanty teaches that aspirin continues to be the most widely used anti-platelet agent in the pediatric age group for a variety of indications (Conclusions). Though preliminary data with newer anti-platelet agents have shown their safety in the pediatric age group, more data are required for their use in the pediatric age group.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Arculus-Meanwell and Mohanty are each drawn to the use of anti-platelet agents for the treatment of vascular diseases. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating or preventing shunt thrombosis in a patient suffering from congenital heart disease comprising the administration of cangrelor.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to administer a composition comprising cangrelor to a patient suffering from congenital heart disease for the treatment or prevention of shunt thrombosis. As set forth supra, Arculus-Meanwell relates to methods of treating, reducing the incidence of, and/or preventing an ischemic event (e.g., stent thrombosis) in a patient undergoing percutaneous coronary intervention (PCI), comprising administering to the patient a pharmaceutical composition comprising cangrelor (column 1, lines 19-36). In view of the fact that the patients upon which some of the methods are being practiced have underlying health conditions that require PCI, Arculus-Meanwell discloses that one of ordinary skill in the art will understand that the patients may have various additional physical characteristics related to such underlying health conditions (column 10, lines 47-57). Arculus-Meanwell teaches that the patient may have received different therapeutic agents, such as a periprocedural glycoprotein IIb/IIIa inhibitor or periprocedural clopidogrel. Mohanty teaches that pediatric patients with a variety of congenital and acquired cardiac conditions receive antithrombotic therapy (Introduction). It is noted that Mohanty is primarily focused on the treatment of pediatric patients; however, Mohanty is being relied upon for what it would have reasonably conveyed to one of ordinary skill in the art. Mohanty reasonably suggests that patients, including adults, with a variety of congenital and acquired cardiac conditions receive antithrombotic therapy. Mohanty teaches that systemic to pulmonary artery shunts can undergo shunt thrombosis and that antiplatelet therapy has been used to prevent shunt thrombosis in patients (Systemic to pulmonary artery shunt). Mohanty teaches clopidogrel and glycoprotein IIb/IIIa receptor antagonists like abciximab are anti-platelet drugs and reasonably suggests their use to prevent shunt thrombosis in patients. Thus, it would have been prima facie obvious to treat or prevent shunt thrombosis in a patient having congenital heart disease employing the method/composition of Arculus-Meanwell as Arculus-Meanwell discloses that one of ordinary skill in the art will understand that the patients may have various additional physical characteristics related to such underlying health conditions. Arculus-Meanwell reasonably suggest that the method could be employed on a subject receiving antithrombotic therapy. Mohanty reasonably suggests that patients, including adults, with a variety of congenital and acquired cardiac conditions receive antithrombotic therapy.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Arculus-Meanwell and Mohanty. A person of ordinary skill in the art would have had a reason to combine the teachings of Arculus-Meanwell and Mohanty. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Arculus-Meanwell and Mohanty. Thus, claims 1-4, 6-14, and 19-26 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-4 and 6-26 are pending. Claims 1-4 and 6-26 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/